PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/944,102
Filing Date: 3 Apr 2018
Appellant(s): CHEN et al.



__________________
Yu-Chen and Chang-Wei Chen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 06, 2021 appealing from the Final Office Action mailed March 09, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 09, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) in view of Tonotani et al. (US 20130032915).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915), further in view of Shimizu et al. (US 20070285539).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915), further in view of Li et al. (US 9476853).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gidon et al. (US 20120085944) as modified by Tonotani et al. (US 20130032915), further in view of Lim (US 20080055733).

(2) Response to Argument
The Cited Prior Art requires a micro-lens and other layers to be considered as part of the waveguide structure, therefore the Cited Prior Art does not teach the first and second waveguide have a planar topmost surface. 

Appellant argues that the Examiner is not considering the prior art in its entirety, more specifically in regards to Gidon and Tonotani (Remarks, p.10-11). 
The Appellant first points to Gidon, more specifically figure 8 of Gidon, to the use of a planarization layer (p) and a micro-lens (MC) with the waveguide structure (m1, d1, m2, d2) and notes that waveguide structure requires the micro-lens in order to function properly (Remarks, p. 12). Examiner respectfully disagrees. Examiner would like to note that the prior art references may be relied upon for all that they would have reasonably suggested to one having ordinary skill the art under broadest reasonable interpretation of claim limitations (MPEP, 2111 and MPEP, 2123, II).  
The current claim limitation in claim 1 defines:
“the first metal layer, the first insulating layer, the second metal layer disposed over the first pixel region form a first waveguide, the first metal layer, the second insulating layer and the second metal layer disposed over the second pixel region form a second waveguide”.
These two limitations are how the Examiner defines what is required for “the first waveguide” and “the second waveguide”. Gidon, in figure 6b, 8 and 12, all show a first waveguide structure for a first pixel region and a second waveguide structure for a second pixel region (also see figure 6b below). Gidon teaches wherein the first metal 

    PNG
    media_image2.png
    317
    754
    media_image2.png
    Greyscale

According to the figure and description above, Gidon clearly teaches the claimed first waveguide and second waveguide, where the topmost surface is defined with the broadest most reasonable interpretation of the claim language as the second metal layer m2 in each waveguide associated with each pixel region. Examiner would like to note that the whole of Gidon was taken into consideration with respect to limitations of the claim language in the Appellant’s Application. The micro-lens that is seen in figure 8 of Gidon is not a required element for the waveguide. As seen in paragraph 74, the micro-lens (MC) is an added enhancement to the waveguide structure that is seen in figures 6B, 8 and 12. The waveguide structure of Gidon does not require the micro-lens, figure 8 is just an example, another embodiment in Gidon. Although, Examiner’s must consider the prior art in its entirety, as a whole, this does not preclude using different embodiments to read on claim language in broad and reasonable manner. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP, 2123, II). 
From these above arguments, Gidon clearly teaches the first waveguide for the first pixel region (B/e1) includes the first metal layer (m1), the first insulating layer (d1 for 
The Appellant then points to Tonotani, more specifically figure 1 of Tonotani, in which it is shown that on top of a first (4b) and a second waveguide (4g) there is a respective lens (5) (see fig. 1). Therefore, Tonotani does not teach the topmost surface of each waveguide is planar, since the Appellant is defining the topmost surface as the lens (Remarks, p. 13, paragraphs 1 and 2 on page 13 with figure 1 of Tonotani). Examiner respectfully disagrees. First, Tonotani was brought in by the Examiner to cure a deficiency in Gidon. The deficiency being the first waveguide and the second waveguide are disposed with a space there between. As can be seen in figure 1 of Tonotani, there is a space (21) formed between a first waveguide (4b) and a second waveguide (4r). This embodiment shows the space is clearly between the entirety of the first and second waveguide. This allows for reduction in light obliquely entering the first and second waveguides from being mixed into adjacent pixels (paragraph 47). One of ordinary skill in the art would have understood that a space between the adjacent Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. The rationales discussed below outline reasoning that may be applied to find obviousness in such cases.” Since, Gidon already teaches the specifics of the first and second waveguide there is no need for Tonotani to do so as well. Tonotani was just used to show a space between waveguides, as well as 
The Appellant then argues that the space between the waveguides in Tonotani does not pass through the lens (5) portion because there would be a reduction of sensitivity in the pixel (Remarks, p. 13, lines 14-15 and p. 14, lines 1-5, and the image of paragraph 51 of Tonotani). As noted before, Examiner would like to point out that the first and second waveguide structures were already described in Gidon as described above. The Examiner also showed that the waveguides do not require the addition of the lens and that the Examiner was defining the waveguides as they are written in the claim language (see arguments above in regards to the use of the Gidon reference). The space (21) shown in Tonotani definitely separates the waveguide structures from each other (4b and 4g) (see fig. 1). The waveguides (4) of Tonotani are the structures with a plurality of layers where the topmost surface (6c, of 9a in waveguide 4) is planar (see fig. 1), the lenses (5) are clearly separate structures from the waveguides (4) (see fig. 1). Since, the claim defines the space being between a first and a second waveguide, then Tonotani clearly shows that and also gives reasons for adding the space between the waveguides (fig. 1 and paragraph 47). As stated before MPEP 2141, III, the prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. 
The Appellant then points out that claim 2 adds a third pixel region with a third waveguide structure, where the third waveguide and second waveguide are disposed with a space there-between, since Gidon and Tonotani do not teach the first and second 
These arguments show that the combination of Gidon with Tonotani does disclose to one of ordinary skill in the art the first waveguide with the first metal layer, the first insulating layer and the second metal layer, the second waveguide with the first metal layer, the second insulating layer and the second metal layer and the third waveguide with the first metal layer, the third insulating layer and the second metal layer (Gidon, first metal layer m1, first, second, third insulating layer d1 for B/V/R and second metal layer m2, see fig. 6b, 8 and 12). Where the topmost layer is the second metal layer (Gidon, m2) which is planar (Gidon, see fig. 6b, 8 and 12) and each of the adjacent waveguides have a space (21) there between (Tonotani, fig. 1). Therefore the rejection of claims 1 and 2 over Gidon et al. (US 20120085944) in view of Tonotani et al. (US 20130032915) is proper. Since, claims 2-9 ultimately depend on claim 1 and Examiner has argued against the rejection of claims 1 and 2 being improper, then claims 2-9 stand as rejected. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.